Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March16, 2015 with respect to the consolidated financial statements of First Foundation Inc. and Subsidiaries for the years ended December 31, 2014 and 2013 and our report dated March16, 2015 with respect to the internal control over financial reporting of First Foundation Inc. and Subsidiaries at December31, 2014, and we hereby consent to the incorporation by reference of those reports in this Post-Effective Amendment No. 1 to Registration Statement Nos.333-193658 and 333-207638 on Form S-8. /s/VAVRINEK, TRINE, DAY & CO., LLP
